Title: the Archbishop of Canterbury to John Adams, 27 Feb. 1786
From: Moore, John
To: Adams, John


          
            
              Sir,
            
            

              Lambethhouse

               Feb. 27—1786
            
          

          After full communication with the Arch Bishop of York and the
            Bishops on the Subject of the Address which you delivered to me from the Deputies of the
            Protestant Episcopal Church in Convention in Philadelphia, I concur with them in
            requesting the favour of you to forward our Answer to the Committee appointed to receive
            it. Duplicates of the Answer accompany this letter; which, if sent by different Ships,
            We hope may give a better chance of the early arrival of one of them. I have the honour
            to be / Sir, your Most Obedt. / Humble Servt

          
            
              I. Cantuar:
            
          
        